Title: From Benjamin Franklin to Cadwallader Colden, 21 July 1754
From: Franklin, Benjamin
To: Colden, Cadwallader


Dear Sir,
New York July 21. 1754
I wrote a Line to you from your Landing, promising to send you a Copy of the Plan of Union, which I now enclose.
We had a great deal of Disputation about it, almost every Article being contested by one or another; but at length we agreed on it pretty unanimously; and Copies are ordered for the several Governments: How they will relish it, or how it will be look’d on in England, I know not. It is not altogether to my mind, but ’tis as I could get it; For the sake of obtaining generals, you know one is sometimes oblig’d to give up particulars. I am, with the greatest Esteem and Respect, Dear Sir, Your most humble Servant
B Franklin
P S. You will see by the enclos’d Pamphlet, that Measures are taking in England for anglifying our Germans. The Society have appointed our Governor, Mr. Allen, Mr. Peters, my self, and some others Commissioners for executing their Plan in Pensilvania.
